

Exhibit 10.1
THIRD AMENDMENT AGREEMENT
This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 22nd day of
October, 2020 among:
    (a)    DMC GLOBAL INC., a Delaware corporation (“DMC Global”);


    (b)    each Domestic Subsidiary Borrower, as defined in the Credit
Agreement, as hereinafter defined (each such Domestic Subsidiary Borrower,
together with DMC Global, collectively, the “US Borrowers” and, individually,
each a “US Borrower”);


    (c)    each Foreign Borrower, as defined in the Credit Agreement (each such
Foreign Borrower, together with each US Borrower, collectively, the “Borrowers”
and, individually, each a “Borrower”);


(d)    the Lenders, as defined in the Credit Agreement; and


    (e)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders under the Credit Agreement (the
“Administrative Agent”).


    WHEREAS, the Borrowers, the Administrative Agent and the Lenders are parties
to that certain Credit and Security Agreement, dated as of March 8, 2018 (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”);


    WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to
amend the Credit Agreement to modify certain provisions thereof;


    WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and


    WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;


    NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrowers, the Administrative Agent and the
Lenders agree as follows:


1.    Amendment to Mandatory Prepayment Provisions. Section 2.12(e) of the
Credit Agreement is hereby amended to delete subpart (iv) therefrom and insert
in place thereof the following:


    (iv)    Additional Equity. Within thirty (30) days after DMC Global’s
receipt of net cash proceeds in respect of any equity offering (other than (A)
the offering or exercise



--------------------------------------------------------------------------------



of stock options or other equity awards pursuant to management incentive plans,
(B) an equity offering to finance, or the use of stock to pay all or part of the
purchase price for, an Acquisition permitted under Section 5.13 hereof, or (C)
net cash proceeds received from at-the-market equity offerings in an aggregate
amount of up to Seventy-Five Million Dollars ($75,000,000)) by DMC Global, the
Borrowers shall make a Mandatory Prepayment in an amount equal to one hundred
percent (100%) of the net cash proceeds of such equity offering.


    2.    Closing Deliveries. Concurrently with the execution of this Amendment,
the Borrowers shall:


(a)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(b)    pay all legal fees expenses of the Administrative Agent in connection
with this Amendment and any other Loan Documents.


    3.    Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and the Lenders that (a) the Borrowers have
the legal power and authority to execute and deliver this Amendment; (b) the
officers executing this Amendment have been duly authorized to execute and
deliver the same and bind the Borrowers with respect to the provisions hereof;
(c) the execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the Organizational Documents of the Borrowers or any law applicable to
Borrowers or result in a breach of any provision of or constitute a default
under any Material Agreement binding upon or enforceable against the Borrowers;
(d) no Default or Event of Default exists, nor will any occur immediately after
the execution and delivery of this Amendment or by the performance or observance
of any provision hereof; (e) each of the representations and warranties
contained in the Loan Documents is true and correct in all material respects as
of the date hereof as if made on the date hereof, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrowers are not aware of
any claim or offset against, or defense or counterclaim to, the Borrowers’
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment constitutes a valid and binding obligation of
the Borrowers in every respect, enforceable in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors’ rights and remedies generally and
to the effect of general principles of equity (regardless of whether enforcement
is considered in a proceeding at Law or in equity).


    4.    Waiver and Release. The Borrowers, by signing below, hereby waive and
release the Administrative Agent, and each of the Lenders, and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries, from any
and all claims, offsets, defenses and counterclaims arising on or prior to the
date hereof in connection with the Loan Documents or the transactions
contemplated thereby, such waiver and release being with full knowledge and
2

--------------------------------------------------------------------------------



understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


    5.     References to Credit Agreement and Ratification. Each reference to
the Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement and each other Loan Document are confirmed
and ratified and shall remain in full force and effect and be unaffected hereby.
This Amendment is a Loan Document.


    6.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


    7.    Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


    8.    Severability. Any provision of this Amendment that shall be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


    9.    Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of New York.


[Remainder of page intentionally left blank.]




3


--------------------------------------------------------------------------------



JURY TRIAL WAIVER. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.





DMC GLOBAL INC.By:/s/ Michael KutaMichael KutaChief Financial OfficerDMC KOREA,
INC.By:/s/ Michelle ShepstonMichelle ShepstonSecretary
DYNAENERGETICS US, INC.
By:/s/ Michelle ShepstonMichelle ShepstonVice President





Signature Page to
Third Amendment Agreement

--------------------------------------------------------------------------------



NOBELCLAD EUROPE GMBH
(f/k/a/ DynaEnergetics Holding GmbH)
By:
/s/ Ian Grieves
Ian GrievesManaging Director



Signature Page to
Third Amendment Agreement

--------------------------------------------------------------------------------





DYNAENERGETICS EUROPE GMBH
(f/k/a DynaEnergetics Beteiligungs- GmbH)
By:/s/ Ian GrievesIan GrievesManaging Director



Signature Page to
Third Amendment Agreement

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent and as a Lender
By:/s/ Suzannah ValdiviaSuzannah ValdiviaSenior Vice President



Signature Page to
Third Amendment Agreement

--------------------------------------------------------------------------------





BOKF, NA DBA BOK FINANCIAL (F/K/A COLORADO STATE BANK AND TRUST)
By:/s/ Matthew J. MasonMatthew J. MasonSVP

Signature Page to
Third Amendment Agreement

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
By:/s/ Courtney A. BoltzCourtney A. BoltzVice President



Signature Page to
Third Amendment Agreement


--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


    The undersigned consent and agree to and acknowledge the terms of the
foregoing Third Amendment Agreement dated as of October 22, 2020 (the
“Amendment”). The undersigned further agree that the obligations of the
undersigned pursuant to the Guaranty of Payment executed by the undersigned in
connection with the Credit Agreement (as defined in the Amendment) is hereby
ratified and shall remain in full force and effect and be unaffected hereby.


    The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims in connection with the Loan Documents or the transactions
contemplated thereby, of any kind or nature, absolute and contingent, of which
the undersigned are aware or should be aware as of the date hereof, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


    JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT, THE
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


DYNAENERGETICS CANADA INC.
DYNAMIC MATERIALS CORPORATION (HK) LIMITED
By:/s/ Michael KutaBy:/s/ Michael KutaMichael KutaMichael KutaDirectorDirector
Dynamic Materials Corporation (Shanghai) Trading Co. LTD.
NobelClad Europe SAS
By:/s/ Michael KutaBy:/s/ Michael KutaMichael Kuta
DMC Global Inc., as President of     Nobelclad Europe SAS,
Directorby its legal representative Michael Kuta
NobelClad Europe Holding GmbH
By:/s/ Antoine NobiliAntoine NobiliManaging Director

Guarantor Acknowledgment and Agreement